Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1, 5-7, and 10-14 are allowed.

The following is an examiner’s statement of reasons for allowance:

The prior art does not teach the turbomolecular pump as claimed.

The closest prior at to Mekota teaches an annular collection channel 23, a bore (about shaft 3), and a deflector 34. However, as argued by applicant on Page 5 of the response “Mekota mentions a return channel 23 but does not indicate that it has an upstream end that is at a different radial distance from the axis of rotation than a bore wall…such that lubricant drips into [the] annular collection channel…”. The examiner agrees with this argument; as in FIG. 1 of Mekota the channel 23 opens into the bore about shaft 3, and therefore has the same radial distance as the bore itself. Subsequently it would not be obvious that droplets formed by a deflector surface would drip into the annular collection channel, as these two components do not overlap (the deflector must fit within the bore (FIG. 2), and the channel opening 23 begins at a wider location than the bore.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746